Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT (this “Amendment”), dated as of November 26, 2019, to the Credit
Agreement dated as of October 25, 2018 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) among RESIDEO TECHNOLOGIES, INC., a Delaware corporation
(“Holdings”), RESIDEO HOLDING INC., a Delaware corporation (“U.S. HoldCo 1”),
RESIDEO INTERMEDIATE HOLDING INC., a Delaware corporation (“U.S. HoldCo 2”),
RESIDEO FUNDING INC., a Delaware corporation (the “Borrower”), the financial
institutions party thereto as Lenders and Issuing Banks and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

WHEREAS, the Borrower has requested that the Required Revolving Lenders, the
Required Tranche A Term Lenders, the Required Tranche B Term Lenders and the
Required Lenders amend the Credit Agreement pursuant to Section 9.02(b) of the
Credit Agreement as set forth herein; and

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby.

SECTION 2. Amendments. In accordance with Section 9.02 of the Credit Agreement
and effective as of the First Amendment Effective Date, the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the conformed copy of the Credit
Agreement attached as Annex A hereto.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings, U.S. HoldCo 1, U.S. HoldCo 2 and the
Borrower each represents and warrants to the other parties hereto on the First
Amendment Effective Date that:

(a) (i) the execution, delivery and performance by such Loan Party of this
Amendment is within such Loan Party’s corporate or other organizational power
and has been duly authorized by all necessary corporate or other organizational
action of each such Loan Party; and (ii) this Amendment has been duly executed
and delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and

(b) the execution, delivery and performance of this Amendment by each applicable
Loan Party (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except where failure
to obtain such consent or approval, or make such registration or filing, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
(ii) will not violate any Requirement of Law applicable to Holdings, the
Borrower or any Restricted Subsidiary, (iii) will not violate or result in a
default under any indenture, agreement or other instrument binding upon
Holdings, the Borrower or any Restricted Subsidiary or their respective assets,
or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by Holdings, the Borrower or any Restricted Subsidiary or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation



--------------------------------------------------------------------------------

thereunder, except with respect to any violation, default, payment, repurchase,
redemption, termination, cancellation or acceleration under this clause (iii) or
clause (ii) above that would not reasonably be expected to have a Material
Adverse Effect and (iv) will not result in the creation or imposition of any
Lien on any asset of Holdings, the Borrower or any Restricted Subsidiary, except
Liens permitted by Section 6.02 of the Credit Agreement.

SECTION 4. First Amendment Effective Date. This Amendment shall become effective
as of the first date (the “First Amendment Effective Date”) on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 9.02 of the Credit Agreement):

(a) the Administrative Agent shall have received a counterpart signature page of
this Amendment duly executed by Holdings, U.S. HoldCo 1, U.S. HoldCo 2, the
Borrower, the Administrative Agent and Lenders who shall constitute the Required
Revolving Lenders, the Required Tranche A Terms Lenders, the Required Tranche B
Term Lenders and the Required Lenders;

(b) all fees and expenses required to be paid by (or on behalf of) the Borrower
to the Administrative Agent or any arranger pursuant to any fee letter with the
Borrower on or before the First Amendment Effective Date, and the Consent Fee
(as defined below), shall have been (or shall substantially contemporaneously
be) paid in full in cash (and in the case of expenses, to the extent invoiced at
least three Business Days prior to the First Amendment Effective Date or such
shorter period agreed by the Borrower in its sole discretion);

(c) the representations and warranties of each Loan Party set forth herein and
in the Loan Documents shall be true and correct in all material respects on and
as of the First Amendment Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified by materiality
or reference to Material Adverse Effect shall be true and correct in all
respects, taking into account such materiality or reference to Material Adverse
Effect, on the First Amendment Effective Date or on such earlier date, as the
case may be;

(d) at the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing; and

(e) the Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed by a Financial Officer or the President or a
Vice President of the Borrower, confirming compliance with the conditions set
forth in paragraphs (c) and (d) of this Section 4.

SECTION 5. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances, except as expressly
set forth herein.

 

2



--------------------------------------------------------------------------------

(b) From and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.

(c) This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

SECTION 6. Expenses. (a) The Borrower agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses incurred by it in
connection with this Amendment, including the reasonable and documented fees,
charges and disbursements of Davis Polk & Wardwell LLP, counsel for the
Administrative Agent.

(b) The Borrower agrees to pay each Lender consenting to this Amendment an
amount equal to 0.25% of the aggregate principal amount of outstanding Term
Loans and Revolving Commitments of such Lender under the Credit Agreement (such
fee, the “Consent Fee”). The Consent Fee shall be fully earned and payable on
the date of, and subject to the occurrence of, the First Amendment Effective
Date, and once paid, shall be nonrefundable under any circumstances. The Consent
Fee shall be payable in U.S. Dollars in immediately available funds and shall be
made without deduction for any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any federal, State or local taxing authority
or will be grossed up by the Borrower for such amounts.

(c) The provisions of Section 9.03 (Expenses; Indemnity; Damage Waiver) of the
Credit Agreement, as amended by this Amendment, are otherwise incorporated
herein by reference, mutatis mutandis.

SECTION 7. Amendments; Severability. (a) Once effective, this Amendment may not
be amended nor may any provision hereof be waived except pursuant to
Section 9.02 of the Credit Agreement.

(b) If any provision of this Amendment is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8. Ratification and Reaffirmation. Each Loan Party party hereto hereby
ratifies and reaffirms: (a) its Loan Document Obligations in respect of the
Credit Agreement and each of the other Loan Documents to which it is a party and
all of the covenants, duties, indebtedness and liabilities under the Credit
Agreement and the other Loan Documents to which it is a party, (b) its prior
grant and the validity of the Liens granted by it pursuant to the Security
Documents, with all such Liens continuing in full force and effect after giving
effect to this Amendment and (c) the Liens and security interests created in
favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to each Security Document; which Liens shall continue to secure the
Secured Obligations, in each case, on and subject to the terms and conditions
set forth in the Credit Agreement and the other Loan Documents.

SECTION 9. GOVERNING LAW; Waiver of Jury Trial; Jurisdiction. THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
The provisions of Sections 9.09 and 9.10 of

 

3



--------------------------------------------------------------------------------

the Credit Agreement, as amended by this Amendment, are incorporated herein by
reference, mutatis mutandis.

SECTION 10. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 11. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

[SIGNATURE PAGES HAVE BEEN OMITTED]

 



--------------------------------------------------------------------------------

ANNEX A

AMENDMENTS TO CREDIT AGREEMENT

[Attached]



--------------------------------------------------------------------------------

CONFORMED COPY REFLECTING

FIRST AMENDMENT TO CREDIT AGREEMENT DATED AS OF NOVEMBER 26, 2019

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

FOR PURPOSES OF THIS EXHIBIT 10.1, THE REGISTRANT HAS INCLUDED ONLY THE RELEVANT
CHANGED PAGES OF THE CREDIT AGREEMENT AND HAS OMITTED THE PAGES OF THE CREDIT
AGREEMENT THAT HAVE NO MARKED CHANGES

 

 

 

CREDIT AGREEMENT

dated as of

October 25, 2018,

among

RESIDEO TECHNOLOGIES, INC.,

as Holdings,

RESIDEO HOLDING INC.,

as U.S. HoldCo 1,

RESIDEO INTERMEDIATE HOLDING INC.,

as U.S. HoldCo 2,

RESIDEO FUNDING INC.,

as Borrower,

The Lenders and Issuing Banks Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

GOLDMAN SACHS BANK USA,

BANK OF AMERICA, N.A., and

BARCLAYS BANK PLC,

as Syndication Agents

MUFG UNION BANK, N.A.,

ROYAL BANK OF CANADA,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK,

THE TORONTO DOMINION BANK, NEW YORK BRANCH,

UNICREDIT BANK AG, NEW YORK BRANCH,

U.S. BANK NATIONAL ASSOCIATION, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Alternative Incremental Facility Debt” means any Indebtedness incurred by the
Borrower in the form of one or more series of senior secured notes, bonds or
debentures and/or term loans secured on a pari passu basis with or junior basis
to the Loans or senior unsecured notes or senior subordinated notes or any
bridge facility; provided that (i) if such Indebtedness is secured, such
Indebtedness shall be secured by the Collateral on a pari passu or junior basis
with the Loan Document Obligations and is not secured by any property or assets
of any member of the Restricted Group other than the Collateral, (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the Latest Maturity Date (or in the case of Indebtedness
secured on a junior basis to the Loan Document Obligations or unsecured
Indebtedness, the date that is 90 days after the Latest Maturity Date) at the
time such Indebtedness is incurred (except, in each case, upon the occurrence of
an event of default, a change in control, an event of loss or an asset
disposition or in the case of Indebtedness secured by the Collateral on a pari
passu basis with the Liens securing the Obligations, de minimis amortization not
in excess of 1.00% per annum); provided that the requirements set forth in this
clause (ii) shall not apply to any Indebtedness consisting of a customary bridge
facility so long as such bridge facility, subject to customary conditions, would
either automatically be converted into or required to be exchanged for permanent
refinancing that does not mature earlier than the Latest Maturity Date,
(iii) the mandatory prepayment provisions of any such Indebtedness shall not be
more favorable to the applicable lenders or creditors than those of the Term
Loans unless (x) the Lenders of the Term Loans also receive the benefit of such
more favorable terms or (y) such provisions apply after the Latest Maturity Date
at the time and (iv) such Indebtedness is not guaranteed by any Subsidiaries
other than the Loan Parties.

“Anti-Corruption Laws” means all laws, and regulations of any Governmental
Authority applicable to the Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Adjustments” has the meaning given to such term in the definition of
“Consolidated EBITDA”.

“Applicable Parties” has the meaning given to such term in Section 9.01(d)(iii).

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Revolving lender’s share of the total Revolving
Exposure at that time); provided that, at any time any Revolving Lender shall be
a Defaulting Lender, for purposes of Section 2.20(c)(ii), “Applicable
Percentage” shall mean the percentage of the total Revolving Commitments
(disregarding any such Defaulting Lender’s Revolving Commitment) represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments
of Revolving Loans and LC Exposures that occur after such termination or
expiration and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day:



--------------------------------------------------------------------------------

(a) with respect to any Loan that is a Tranche B Term Loan, (i) on or prior to
the First Amendment Effective Date, 2.00% per annum in the case of Eurocurrency
Loans and 1.00% per annum in the case of ABR Loans and (ii) after the First
Amendment Effective Date, 2.25% per annum in the case of Eurocurrency Loans and
1.25% per annum in the case of ABR Loans; and

(b) with respect to (i) any Loan that is a Tranche A Term Loan or Revolving Loan
and (ii) the commitment fees payable hereunder in respect of unused Revolving
Commitments after theon or prior to the First Amendment Effective Date, the
applicable rate per annum set forth below in the “Eurocurrency Loans”, “ABR
Loans” or “Commitment Fee” column, as applicable, based upon the Consolidated
Total Leverage Ratio as of the end of the fiscal quarter of Holdings for which
consolidated financial statements have most recently been delivered to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b); provided that until
the delivery of such consolidated financial statements as of and for the first
fiscal quarter of Holdings beginning after the Effective Date, the Applicable
Rate shall be that set forth below in Level I:

 

Level

  

Consolidated Total Leverage Ratio

   Eurocurrency
Loans     ABR Loans     Commitment
Fee  

I

   ³ 2.00 to 1.00      2.00 %      1.00 %      0.35 % 

II

  

> 1.50 to 1.00 and

< 2.00 to 1.00

     1.75 %      0.75 %      0.30 % 

III

   £ 1.50 to 1.00      1.50 %      0.50 %      0.25 % 

(c) with respect to (i) any Loan that is a Tranche A Term Loan or Revolving Loan
and (ii) the commitment fees payable hereunder in respect of unused Revolving
Commitments after the First Amendment Effective Date, the applicable rate per
annum set forth below in the “Eurocurrency Loans”, “ABR Loans” or “Commitment
Fee” column, as applicable, based upon the Consolidated Total Leverage Ratio as
of the end of the fiscal quarter of Holdings for which consolidated financial
statements have most recently been delivered to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b); provided that until the delivery of such
consolidated financial statements as of and for the first fiscal quarter of
Holdings beginning after the First Amendment Effective Date, the Applicable Rate
shall be that set forth below in Level I:

 

Level

  

Consolidated Total Leverage Ratio

   Eurocurrency
Loans     ABR Loans     Commitment
Fee  

I

   ³ 2.00 to 1.00      2.25 %      1.25 %      0.35 % 

II

  

> 1.50 to 1.00 and

< 2.00 to 1.00

     2.00 %      1.00 %      0.30 % 

III

   £ 1.50 to 1.00      1.75 %      0.75 %      0.25 % 



--------------------------------------------------------------------------------

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing,
$5,000,000 and (b) in the case of an ABR Borrowing, $1,000,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $500,000 and (b) in the case of an ABR Borrowing,
$100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit M (or such other form approved by the Administrative Agent and otherwise
consistent with the requirements of Section 2.03).

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market or any day on which banks in London are not open for general business.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Restricted Group that
are (or should be) set forth in a consolidated statement of cash flows of
Holdings for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by the Restricted Group during such period, but excluding
in each case any such expenditure (i) constituting reinvestment of the Net
Proceeds of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, to the extent permitted by Section 2.11(c), (ii) made
by the Restricted Group to effect leasehold improvements to any property leased
by the Restricted Group as lessee, to the extent that such expenses have been
reimbursed by the landlord, (iii) in the form of a substantially contemporaneous
exchange of similar property, plant, equipment or other capital assets, except
to the extent of cash or other consideration (other than the assets so
exchanged), if any, paid or payable by the Restricted Group and (iv) made with
the Net Proceeds from the issuance of Qualified Equity Interests.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (subject to the provisions of
Section 1.04), and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP (subject to the provisions of
Section 1.04).



--------------------------------------------------------------------------------

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Term Loans, Tranche B Term Loans, Incremental Revolving Loans or Incremental
Term Loans, (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment, Tranche A Term Commitment, Tranche B Term Commitment, a Commitment
in respect of any Incremental Revolving Loans or a Commitment in respect of any
Incremental Term Loans and (c) any Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular Class. Incremental Revolving
Loans and Incremental Term Loans that have different terms and conditions
(together with the Commitments in respect thereof) shall be construed to be in
different Classes.

“Code” means the Internal Revenue Code of 1986, as amended.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations, but excluding, for the avoidance of
doubt, the Excluded Property.

“Collateral Agreement” means the Collateral Agreement among the Loan Parties and
the Administrative Agent, substantially in the form of Exhibit C, or any other
collateral agreement reasonably requested (in accordance with the Collateral and
Guarantee Requirement) by the Administrative Agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from Holdings, each other Loan
Party and each Designated Subsidiary (i) a counterpart of each Security Document
to which such Person is a party duly executed and delivered on behalf of such
Person or (ii) in the case of any Subsidiary that becomes a Loan Party or a
Designated Subsidiary after the Effective Date, a supplement to the Collateral
Agreement in substantially the form attached as Exhibit I thereto, a supplement
to the Guarantee Agreement in substantially the form attached as Exhibit I
thereto, a Patent Security Agreement, Trademark Security Agreement and/or
Copyright Security Agreement (each as defined in the Collateral Agreement, and
to the extent applicable) and other security documents reasonably requested by
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Documents in effect on the
Effective Date), duly executed and delivered on behalf of such Person, in each
case, together with opinions and documents of the type referred to in Sections
4.01(b) and (c) with



--------------------------------------------------------------------------------

write-off of deferred financing fees, debt issuance costs, debt discount or
premium, terminated hedging obligations and other commissions, financing fees
and expenses and, adjusted, to the extent included, to exclude any refunds or
similar credits received in connection with the purchasing or procurement of
goods or services under any purchasing card or similar program,

(ii) provision for Taxes based on income, profits, revenue or capital for such
period, including, without limitation, state, franchise, excise, gross receipts,
value added, margins, and similar taxes and foreign withholding taxes (including
penalties and interest related to taxes or arising from tax examinations) and,
without duplication of the foregoing, any payments to any direct or indirect
parent in respect of such taxes (including, without limitation, the amount of
any distributions in respect of the foregoing items pursuant to
Section 6.08(a)(xiii)),

(iii) depreciation and amortization expense for such period,

(iv) costs and expenses incurred in connection with, or related to, the
Spin-Off, including but not limited to severance costs, relocation costs,
repositioning and other restructuring costs, integration and facilities’ opening
costs and other business optimization expenses and operating improvements and
establishment costs, recruiting fees, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities,
internal costs in respect of Spin-Off related initiatives and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), contract terminations and professional
and consulting fees incurred in connection with any of the foregoing, in each
case incurred in connection with the Spin-Off during such period to the extent
such incurrence occurs prior to the one-yearsecond anniversary of the Effective
Date,

(v) fees, costs and expenses incurred during such period in connection with any
proposed or actual permitted merger, acquisition, Investment, asset sale, other
disposition or capital markets or financing transaction, without regard to the
consummation thereof,

(vi) unusual, non-recurring or exceptional expenses, losses or charges incurred
during such period in an aggregate amount not to exceed, together with any
amounts added back pursuant to clauseclauses (vii) and/or (xii) of this
definition of “Consolidated EBITDA” (beginning with the period ending on the
last day of the first full fiscal quarter following the Effective Date) and/or
clause (b) of the definition of “Pro Forma Basis” for such period, (A) until the
date that is 24 months after the First Amendment Effective Date, 20% of
Consolidated EBITDA for such period and (B) thereafter, 10% of Consolidated
EBITDA for such period (in each case, determined prior to the
adjustmentadjustments contemplated by this clause (vi)), such clauses (vii) and
(xii) and such clause (b) (collectively, the “Applicable Adjustments”).

(vii) [reserved],

(vii) integration costs, transition costs, consolidation and closing costs for
facilities, costs incurred in connection with any non-recurring strategic
initiatives, acquisitions and non-recurring intellectual property development at
any time, other business optimization expenses (including costs and expenses
relating to business optimization programs, new systems design, technology
upgrades and implementation costs), severance



--------------------------------------------------------------------------------

costs, project start-up costs and repositioning and other restructuring charges,
carve-out related items, accruals or reserves (including restructuring costs
related to acquisitions at any time and to closure/consolidation of facilities,
retention charges, systems establishment costs and excess pension charges)
incurred during such period in an aggregate amount not to exceed, together with
amounts added back pursuant to clauses (vi) and/or (xii) of this definition of
“Consolidated EBITDA” and/or clause (b) of the definition of “Pro Forma Basis”
for such period, (A) until the date that is 24 months after the First Amendment
Effective Date, 20% of Consolidated EBITDA for such period and (B) thereafter,
10% of Consolidated EBITDA for such period (in each case, determined prior to
the adjustments contemplated by the Applicable Adjustments),

(viii) any non-cash charges, losses or expenses for such period except to the
extent representing an accrual for future cash outlays (but excluding any
non-cash charge, loss or expense in respect of an item that was included in
Consolidated Net Income in a prior period and any non-cash charge, loss or
expense that relates to the write-down or write-off of inventory, other than any
write-down or write-off of inventory as a result of purchase accounting
adjustments in respect of any acquisition permitted by the credit facilities
provided for under this Agreement),

(ix) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments;

(x) (A) any losses relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period, (B) any losses during such period
attributable to early extinguishment of indebtedness or obligations under any
Hedging Agreement and (C) any gain relating to hedging obligations associated
with transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clauses (b)(iii) below,

(xi) any losses during such period resulting from the sale or disposition of any
asset outside the ordinary course of business, and

(xii) other add-backs and adjustments of the type set forth in (x) the Lender
Presentation, (y) the Form 10 and/or (z) the Information Memorandum incurred
during such period; provided, that any add-backs and adjustments made pursuant
to this clause (xiiixii) for any full fiscal period ending after the Effective
Date shall not exceed, together with any amounts added back pursuant to
clauseclauses (vi) and/or (vii) of this definition of “Consolidated EBITDA”
and/or clause (b) of the definition of “Pro Forma Basis” for such period,
(A) until the date that is 24 months after the First Amendment Effective Date,
20% of Consolidated EBITDA in the aggregate for such period and (B) thereafter,
10% of Consolidated EBITDA in the aggregate for such period (in each case,
determined prior to the adjustmentadjustments contemplated by this clausethe
Applicable Adjustments (xii)), minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of

(i) any non-cash gains for such period (other than any such non-cash gains
(A) in respect of which cash was received in a prior period or will be received
in a future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an executive officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of such disposition).

“Designated Subsidiary” has the meaning assigned to such term in
Section 5.12(b).

“Disqualified Equity Interest” means any Equity Interest that (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Loan Document Obligations, reduction of the
LC Exposure to zero and termination of the Commitments or (ii) upon a “change in
control” or asset sale or casualty or condemnation event; provided that any
payment required pursuant to this clause (ii) shall be subject to the prior
repayment in full of the Loan Document Obligations, reduction of the LC Exposure
to zero and termination of the Commitments or (b) is convertible or
exchangeable, automatically or at the option of any holder thereof, into (i) any
Indebtedness (other than any Indebtedness described in clause (i) of the
definition thereof) or (ii) any Equity Interests or other assets other than
Qualified Equity Interests, in each case at any time prior to the date that is
91 days after the Latest Maturity Date (determined as of the date of issuance
thereof or, in the case of any such Equity Interests outstanding on the date
hereof, as of the date hereof); provided that an Equity Interest in any Person
that is issued to any employee or to any plan for the benefit of employees or by
any such plan to such employees shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by such Person or
any of its subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Disqualified Institution” means (i) (x) the competitors of Holdings, the
Borrower and their respective subsidiaries and (y) the banks, financial
institutions and other institutional lenders and persons, in each case set forth
in a list provided to the Administrative Agent prior to the Effective Date at
JPMDQ_Contact@jpmorgan.com or such other address provided by the Administrative
Agent from time to time; provided that any such list provided (or any
modifications, deletions or supplements thereto) shall become effective the
following Business Day after such delivery and (ii) any of their Affiliates that
are clearly identifiable solely on the basis of such Affiliates’ name (other
than any such Affiliates that are primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans in the ordinary course of
their business (other than any Affiliates excluded pursuant to clause (i)(y))
(provided that the exclusion as to Disqualified Institutions shall not apply
retroactively to disqualify any entity that has previously acquired an
assignment or participation interest in the Loans to the extent such entity was
not a Disqualified Institution at the time of the applicable assignment or
participation, as the case may be).



--------------------------------------------------------------------------------

“Existing Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).

“Extension Effective Date” has the meaning assigned to such term in
Section 2.22(a).

“Fair Market Value” or “fair market value” means, with respect to any asset or
group of assets on any date of determination, the value of the consideration
obtainable in a sale of such asset at such date of determination assuming a sale
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time taking into account the
nature and characteristics of such asset, as reasonably determined by Holdings
in good faith.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention entered into in connection with the implementation of such Sections
of the Code (or any such amended or successor version thereof).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Fee Letter” shall mean the Fee Letter, dated September 11, 2018 (as
supplemented by a joinder to the Engagement Letter dated October 1, 2018), among
the Arrangers and Holdings.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person,
or any other officer of such Person performing the duties that are customarily
performed by a chief financial officer, principal accounting officer, treasurer
or controller and with respect to limited liability companies that do not have
officers, the manager, sole member, managing member or general partner thereof,
the chief financial officer, principal accounting officer, treasurer, assistant
treasurer or controller of such Person, or any other officer of such Person
performing the duties that are customarily performed by a chief financial
officer, principal accounting officer, treasurer or controller.

“First Amendment” means that certain First Amendment to the Credit Agreement,
dated as of November 26, 2019, among Holdings, U.S. HoldCo 1, U.S. HoldCo 2, the
Borrower, the Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” means November 26, 2019.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor



--------------------------------------------------------------------------------

(c) the incurrence by any member of the Restricted Group of any Indebtedness,
other than Indebtedness permitted to be incurred under Section 6.01.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board of
Governors in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Board of Governors (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Private-Siders” has the meaning assigned to such term in Section 9.17(b).

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12 and 6.13 or any other calculations
hereunder or otherwise for purposes of determining the Consolidated Total
Leverage Ratio, Consolidated Interest Expense, the Consolidated Secured Leverage
Ratio or Consolidated EBITDA as of any date, that such calculation shall give
pro forma effect to all acquisitions, designations of Restricted Subsidiaries as
Unrestricted Subsidiaries, all designations of Unrestricted Subsidiaries as
Restricted Subsidiaries, all issuances, incurrences or assumptions or repayments
and prepayments of Indebtedness in connection therewith (with any such
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) and all sales, transfers or other dispositions of any
Equity Interests in a Restricted Subsidiary or all or substantially all assets
of a Restricted Subsidiary or division or line of business of a Restricted
Subsidiary outside the ordinary course of business (and any related prepayments
or repayments of Indebtedness) that have occurred during (or, if such
calculation is being made for the purpose of determining whether any Incremental
Extension of Credit may be made, any designation under Section 5.17 is permitted
or any event subject to Article VI is permitted, since the beginning of) the
four consecutive fiscal quarter period of Holdings most recently ended on or
prior to such date as if they occurred on the first day of such four consecutive
fiscal quarter period (including expected cost savings (without duplication of
actual cost savings) to the extent (a) such cost savings would be permitted to
be reflected in pro forma financial information complying with the requirements
of Article 11 of Regulation S-X under the Securities Act as interpreted by the
Staff of the SEC, and as certified by a Financial Officer of Holdings or (b) in
the case of an acquisition, restructuring, repositioning or other similar
transaction, such cost savings are factually supportable and have been realized
or are reasonably expected to be realized within 365 days following such
acquisition, restructuring, repositioning or other similar transaction; provided
that (i) Holdings shall have delivered to the Administrative Agent a certificate
of the chief financial officer of Holdings, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that such cost savings meet
the requirements set forth in this clause (b), together with reasonably detailed
evidence in support thereof, (ii) if any cost savings included in any pro forma
calculations based on the expectation that such cost savings will be realized
within 365 days following such acquisition, restructuring, repositioning or
other similar transaction shall at any time cease to be reasonably expected to
be so realized within such period, then on and after such time pro forma
calculations required to be made hereunder shall not reflect such cost savings
and (iii) the aggregate amount of cost savings included in any calculation based
upon this clause (b) for any period of four fiscal quarters of Holdings shall
not exceed, together with any amounts added back pursuant to clauses (a)(vi)
and/or (a)(xiii) (beginning with the period ending on the last day of the first
full fiscal quarter following the Effective Date in the case of clause
(a)(xiii), (a)(vii) and/or (a)(xii) of the definition of “Consolidated EBITDA”
for such period, (A) until the



--------------------------------------------------------------------------------

date that is 24 months after the First Amendment Effective Date, 20% of
Consolidated EBITDA for such four fiscal quarter period and (B) thereafter, 10%
of Consolidated EBITDA for such four fiscal quarter period (in each case,
determined prior to the adjustmentadjustments contemplated by this clause (b)the
Applicable Adjustments). If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness).

“Pro Rata Share” means, with respect to a Revolving Lender or Issuing Bank, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Revolving Commitments of such Revolving Lender or
Issuing Bank in its capacity as Revolving Lender and the denominator of which is
the aggregate Revolving Commitments of all Revolving Lenders.

“Proposed Change” means a proposed amendment, modification, waiver or
termination of any provision of this Agreement or any other Loan Document.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Siders” has the meaning assigned to such term in Section 9.17(b).

“Purchasing Borrower Party” means any of Holdings, the Borrower or any
Restricted Subsidiary.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 9.21.

“Qualified Equity Interests” means Equity Interests of Holdings, other than
Disqualified Equity Interests.

“Receivables Entity” means a wholly owned Subsidiary of Holdings which engages
in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by
Holdings, the Borrower or any Restricted Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates Holdings, the Borrower or any Restricted Subsidiary in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of Holdings, the Borrower or any Restricted Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither Holdings, the Borrower nor any Restricted Subsidiary has any contract,
agreement, arrangement or understanding (other than pursuant to the Permitted
Receivables Facility Documents (including with respect to fees payable in the
ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to Holdings, the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from persons that are not Affiliates of Holdings, and (c) to which neither
Holdings, the Borrower, nor any Restricted Subsidiary has any obligation to



--------------------------------------------------------------------------------

Chain Financing and (b) any Supply Chain Bank Purchaser.

“Supply Chain Bank Purchaser” means any subsequent purchaser of any trade
payables that had been initially acquired by a Person that was a Supply Chain
Bank pursuant clause (a) of the definition thereof pursuant to a Secured Supply
Chain Financing; provided that such subsequent purchaser is designated as such
in writing delivered to the Administrative Agent in substantially the form of
Exhibit K.

“Supply Chain Financing” means any agreement under which any bank, financial
institution or other Person may from time to time provide any financial
accommodation to any of the Borrower or any Restricted Subsidiary in connection
with trade payables of the Borrower or any Restricted Subsidiary, in each case
issued for the benefit of any such bank, financial institution or such other
person that has acquired such trade payables pursuant to “supply chain” or other
similar financing for vendors and suppliers of the Borrower or any Restricted
Subsidiaries, so long as (a) other than in the case of Secured Supply Chain
Financing Obligations, such Indebtedness is unsecured and (b) such Indebtedness
represents amounts not in excess of those which the Borrower or any of its
Restricted Subsidiaries would otherwise have been obligated to pay to its vendor
or supplier in respect of the applicable trade payables.

“Supported QFC” has the meaning assigned to such term in Section 9.21.

“Swap Obligations” means, with respect to Holdings or any other Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of § 1a(47) of the Commodity Exchange
Act.

“Syndication Agents” means, collectively, Goldman Sachs Bank USA, Bank Of
America, N.A., and Barclays Bank PLC.

“Tax Matters Agreement” means the Tax Matters Agreement between Honeywell and
Holdings, to be dated on or prior to the Distribution Date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowings” means the Tranche A Term Borrowings, the Tranche B Term
Borrowings and/or the Incremental Term Loans, as the context requires.

“Term Commitments” means, collectively, the Tranche A Term Commitments, the
Tranche B Term Commitments and any commitments to make Incremental Term Loans.

“Term Lenders” means, collectively, the Tranche A Term Lenders, the Tranche B
Term Lenders and any Lenders with an outstanding Incremental Term Loan or a
Commitment to make an Incremental Term Loan.

“Term Loans” means, collectively, the Initial Term Loans and any Incremental
Term Loans.

“Trademark License Agreement” means the Trademark License Agreement between
Honeywell or one of its Affiliates and Holdings, to be dated on or prior to the
Effective Date.



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the execution, delivery and
performance by each Loan Party of the Senior Notes Documents to which it is to
be a party, the issuance of the Senior Notes and the use of the proceeds
thereof, (c) the payment of the Effective Date Repayment and the Post-Effective
Date Repayment and (d) the Spin-Off, together with the Reorganization and all
other transactions pursuant to, and the execution, delivery and performance of,
the Spin-Off Documents.

“Transformative Transactions” means any merger, acquisition, consolidation or
similar transaction involving third-parties, in any case by the Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
(b) permitted by the terms of this Agreement immediately prior to the
consummation of such acquisition, but would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under this Agreement for the
continuation and/or expansion of the combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Transition Services Agreement” means the Transition Services Agreement between
Honeywell and Holdings and/or one or more of its subsidiaries, to be dated on or
prior to the Distribution Date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. HoldCo 1” has the meaning assigned to such term in the introductory
statement to this Agreement.

“U.S. HoldCo 2” has the meaning assigned to such term in the introductory
statement to this Agreement.

“U.S. Intellectual Property” means Intellectual Property (as defined in the
Collateral Agreement) that is registered or applied for in the United States.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.21.

“U.S. Subsidiary” means any Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Unaudited Financial Statements” the unaudited combined balance sheets of
Holdings as of June 30, 2018, and the related unaudited combined statements of
comprehensive income and cash flows for the three and six months ended on
June 30, 2018.



--------------------------------------------------------------------------------

effect to the change in GAAP.

SECTION 1.08. Delaware LLC Divisions. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Tranche B Term Lender agrees to make a Tranche B Term Loan denominated
in dollars to the Borrower on the Effective Date in a principal amount not
exceeding its Tranche B Term Commitment, (b) each Tranche A Term Lender agrees
to make a Tranche A Term Loan denominated in dollars to the Borrower on the
Effective Date in a principal amount not exceeding its Tranche A Term Commitment
and (c) each Revolving Lender agrees to make Revolving Loans denominated in
dollars or a Permitted Foreign Currency to the Borrower from time to time, in
each case during the Revolving Availability Period, in an aggregate principal
amount that will not result in such Revolving Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or the Aggregate Revolving Exposure
exceeding the Aggregate Revolving Commitment. Tranche B Term Loans and Tranche A
Term Loans may be ABR Loans or Eurocurrency Loans, as further provided herein.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.16, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan advanced to it in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. Borrowings of more than one Type and Class



--------------------------------------------------------------------------------

Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that (A) if a notice of optional prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08 and (B) a notice of
prepayment of Term Borrowings pursuant to paragraph (a) of this Section may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

(h) All (i) prepayments of Tranche B Term Loans effected on or prior to the
six-month anniversary of the First Amendment Effective Date with the proceeds of
a Repricing Transaction, and (ii) amendments, amendments and restatements or
other modifications of this Agreement on or prior to the six-month anniversary
of the First Amendment Effective Date, the effect of which is a Repricing
Transaction, shall be accompanied by a fee payable for the ratable account of
each of the applicable Tranche B Term Lenders in an amount equal to 1.00% of the
aggregate principal amount of the Tranche B Term Borrowings so prepaid in the
case of a transaction described in clause (i) of this paragraph, or 1.00% of the
aggregate principal amount of the Tranche B Term Borrowings affected by such
amendment, amendment and restatement or other modification in the case of a
transaction described in clause (ii) of this paragraph. Such fee shall be paid
by the Borrower to the Administrative Agent, for the account of the Tranche B
Term Lenders of the applicable Class, on the date of such prepayment.

(i) If the Spin-Off has not occurred on or prior to the earlier of
(x) November 2, 2018 and (y) the date on which Honeywell or Holdings notifies
the Administrative Agent in writing that the Spin-Off will not occur (such date,
the “Deadline”), then (i) the Revolving Commitments shall terminate at such time
and (ii) the Borrower shall (A) prepay no later than five Business Days
following the Deadline in full in immediately available funds the aggregate
outstanding principal amount of the Loans then outstanding at par plus accrued
interest, and pay all other amounts payable in respect of the Facilities and
(B) cash collateralize any outstanding Letters of Credit in accordance with
Section 2.05(i).

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender) in
accordance with its Pro Rata Share of the Aggregate Revolving Commitments for
the period from and including the Effective Date to but excluding the date on
which the Revolving Commitments terminate (or are otherwise reduced to zero), a
commitment fee which shall accrue at the Applicable Rate on the average daily
unused amount of the aggregate Revolving Commitment of such Revolving Lender.
Such accrued commitment fees accrued through and including the last day of
March, June, September and December of each year shall be payable in arrears on
the fifteenth day following such last day and on the date on which all the
Revolving Commitments terminate, commencing on the first such date to occur
after the Effective Date. For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to



--------------------------------------------------------------------------------

(including the Non-Guarantor Debt Basket);

(xx) other Indebtedness of Holdings or any of its Restricted Subsidiaries so
long as (A) after giving thereto on a Pro Forma Basis (1) in the case of
Indebtedness secured by a Lien on the Collateral, the Consolidated Senior
Secured Leverage Ratio does not exceed 1.50 to 1.00 and (2) in the case of any
Indebtedness that is unsecured, (x) the Consolidated Total Leverage Ratio is no
greater than 0.50:1.00 less than the applicable maximum Consolidated Total
Leverage Ratio set forth in Section 6.123.30 to 1.00 and (y) the Consolidated
Interest Coverage Ratio is greater than or equal to 2.75 to 1.00, (B) the
incurrence of Indebtedness pursuant to this clause (xx) by a Restricted
Subsidiary that is not a Loan Party shall not cause the Non-Guarantor Debt
Basket to be exceeded (after giving effect thereto on a Pro Forma Basis),
(C) such Indebtedness shall not mature or, in the case of unsecured Indebtedness
and Indebtedness secured by a Lien on the Collateral that is junior to the Liens
securing the Obligations, require any scheduled amortization or require any
scheduled amortization or require scheduled payments of principal or shall be
subject to any mandatory redemption, repurchase, repayment or sinking fund
obligation, in each case, prior to the Latest Maturity Date as of such date, and
shall have a weighted average life to maturity not shorter than the longest
remaining weighted average life to maturity of the Loans, (D) no Event of
Default shall exist or shall result therefrom (it being understood that if the
proceeds of the relevant Indebtedness will be applied to finance a Limited
Condition Transaction and the Borrower has made an LCT Election, no Event of
Default shall exist and be continuing as of the LCT Test Date), (E) such
Indebtedness has terms and conditions that in the good faith determination of
the Borrower are no less favorable to the Borrower (when taken as a whole) to
the terms and conditions of the Loan Documents (when taken as a whole) and
(F) if any such Indebtedness (1) is secured by Liens on the Collateral on a pari
passu basis with the Liens securing the Obligations or (2) is secured by Liens
on the Collateral on a junior basis to the Liens securing the Obligations, such
Indebtedness shall be subject to an Acceptable Intercreditor Agreement;

(xxi) Indebtedness constituting obligations arising in respect of Cash
Management Services;

(xxii) Indebtedness constituting Secured Hedging Obligations;

(xxiii) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xxiv) Indebtedness constituting Secured Supply Chain Financing Obligations;

(xxv) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a non-recourse basis;



--------------------------------------------------------------------------------

employees of Holdings, the Borrower or any Restricted Subsidiary in connection
with such Person’s purchase of Equity Interests of Holdings, provided that no
cash is actually advanced pursuant to this clause (ii) other than to pay taxes
due in connection with such purchase, unless immediately repaid; and

(xv) Holdings may make payments pursuant to and required under the Tax Matters
Agreement.

(b) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, prepay, redeem, purchase or otherwise satisfy any Indebtedness
that is subordinated in right of payment to the Obligations (excluding, for the
avoidance of doubt, any subordinated obligations owing to Holdings or any
Restricted Subsidiary) (collectively, “Restricted Debt Payments”), except for:

(i) payments of Indebtedness created under this Agreement or any other Loan
Document;

(i) (ii) regularly scheduled interest and principal payments as and when due in
respect of any such Indebtedness, other than payments in respect of such
Indebtedness prohibited by the subordination provisions thereof; and

(ii) (iii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01; and.

(iv) payments of or in respect of Indebtedness in an amount equal to, at the
time such payments are made and after giving effect thereto, (A) the greater of
(x) $80,000,000 and (y) 1.75% of Consolidated Total Assets plus (B) the
Available Amount at such time; provided that the Borrower may only use the
Available Amount under this clause (iv) if (x) no Default or Event of Default
shall have occurred and be continuing (or would result therefrom) and (y) after
giving effect thereto on a Pro Forma Basis, the Borrower would be in compliance
with Sections 6.12 and 6.13.

For purposes of this Section 6.08, if any Restricted Payment (or a portion
thereof) would be permitted pursuant to one or more provisions described above
and/or one or more of the exceptions contained in this Section 6.08, Holdings,
the Borrower and the Restricted Subsidiaries may divide and classify such
Restricted Payment (or a portion thereof) in any manner that complies with this
covenant and may later divide and reclassify (other than with respect to
ratio-based baskets, if any) any such Restricted Payment so long as the
Restricted Payment (as so divided and/or reclassified) would be permitted to be
made in reliance on the applicable exception as of the date of such
reclassification.

SECTION 6.09. Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions involving aggregate
consideration in excess of $25,000,000 with, any of its Affiliates, except
(i) transactions that are at prices and on terms and conditions not less
favorable to Holdings, the Borrower or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties,
(ii) transactions between or among the Loan Parties not involving any other
Affiliate, (iii) advances, equity issuances, repurchases, retirements or other



--------------------------------------------------------------------------------

on or after the Effective Date, in each case for any period of four consecutive
fiscal quarters of Holdings ending on the last day of such fiscal quarter, to be
less than 2.75 to 1.00.

SECTION 6.13. Consolidated Total Leverage Ratio. Holdings will not permit the
Consolidated Total Leverage Ratio for any period of four consecutive fiscal
quarters of Holdings ending on or about any date during any period set forth
below, to exceed the ratio set forth below opposite such period:

 

Fiscal Quarter Ending

   Consolidated Total Leverage Ratio  

December 31, 20182019

     4.005.25 to 1.00  

March 31, 20192020

     4.005.25 to 1.00  

June 30, 20192020

     4.005.25 to 1.00  

September 30, 20192020

     4.005.25 to 1.00  

December 31, 20192020

     3.754.75 to 1.00  

March 31, 20202021

     3.754.75 to 1.00  

June 30, 20202021

     3.754.75 to 1.00  

September 30, 20202021

     3.754.75 to 1.00  

December 31, 20202021

     3.504.25 to 1.00  

March 31, 20212022

     3.504.25 to 1.00  

June 30, 20212022

     3.504.25 to 1.00  

September 30, 20212022

     3.504.25 to 1.00  

December 31, 20212022

and thereafter

     3.253.75 to 1.00  

SECTION 6.14. Changes in Fiscal Periods. Holdings will not make any change in
fiscal year; provided, however, that Holdings may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders, to make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 6.15. Indemnity Documents. Holdings and the Borrower will not, and will
not permit any Subsidiary to, directly or indirectly (a) Guarantee any
obligations under the Indemnity Documents unless such Guarantee is subordinated
in right of payment to the Obligations and any refinancing thereof, in each case
on terms set forth in the Indemnity Agreement in effect as of the Effective Date
or otherwise reasonably satisfactory to the Administrative Agent), (b) create,
grant, assume or suffer to exist any Lien or other security interest that
secures any obligations under the Indemnity Documents or (c) consent to any
assignment of the Indemnity Agreement that requires prior written consent of
U.S. HoldCo 2 (or any successor Indemnitor thereunder) under Section 4.7 of the
Indemnity Agreement prior to obtaining the written consent of the Required
Lenders.

SECTION 6.16. [Reserved.]

SECTION 6.17. Intragroup Transactions. In any Fiscal Quarter (as defined in the
Indemnity Agreement), unless and until all amounts due in such Fiscal Quarter in
respect of Quarterly Payments (as defined in the Indemnity Agreement), Cash
True-Up Payments (as defined in the Indemnity Agreement) and Accrued Amounts (as
defined in the Indemnity Agreement) have been paid in full, other than in the
Ordinary Course of Business or transactions



--------------------------------------------------------------------------------

Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

SECTION 9.20. Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the First
Lien Administrative Agent and such Lender.

SECTION 9.21. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provision below applicable notwithstanding that the Loan Documents and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States). In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[Signature Pages Follow]